﻿
I should like to begin by congratulating Mr. Choudhury cm his election to the presidency of the forty-first session of the General Assembly. I assure him of the Icelandic delegation's support in carrying out the duties of that noble office.
This November will mark the fortieth anniversary of Iceland's entry into the United Nations. Over this period of time the number of Members has more than tripled, the scope of the Organization's work has expanded even further and, although the Organization has not been entirely effective in all the work it has
undertaken, its value is beyond any doubt. We have here a venue for discussion  and
the exchange of ideas, where the rules and standards of international relations are gradually being shaped.
Four decades are a short period in history. We can hardly expect a perfect body of international rules to emerge in such a limited time. Constitutional ideals, such as the rule of law, took many centuries to evolve. The process of granting them appropriate status has never been without struggle or wholly successful.
In comparison, it might be said that the institution of international law is still in its infancy. The constitutional history of individual States provides experience that we can use, to a certain extent, as a guide in the future development of international relations.
An episode in one of the classics of ancient Greek literature, Homer's Iliad, shed light on the significance of fixed rules governing the relationship between rulers and their subjects. Sarpedon, the son of Zeus and a mortal woman, was fighting Patrocles, the friend of Achilles. Watching their battle, Zeus was filled with sorrow at the thought that his son would fall and was tempted to intervene. "I wonder now," he said to his sister, Hera, "shall I snatch him up and Set him down alive...or shall I let him fall?" Hera replied that such an intervention would only arouse the anger of the other gods, with unforeseeable consequences, since "a number of combatants at Troy are the sons of gods."
Zeus heeded Hera's advice, and what he feared happened. But he sent down a shower of bloody raindrops to the earth, as a tribute to his beloved son. The custom dictating the relations of men and gods was so strong that it restricted the actions of even the most powerful of gods. Justice demanded that fixed rules of conduct be obeyed by gods and men alike. The gods were indeed mighty, but their obligations imposed limitations on their power.
It is not my intention to draw a parallel between the world Powers and the ancient Greek gods. A comparison of that kind would not be fair. I have taken the liberty of alluding to this episode in support of my view that nations have to respect certain codes and customs and avoid anger and passionate reactions which, if carried to extremes, could lead to the end of civilization as we know it.
I also wish too illustrate my belief that the leaders of States must exercise restraint and let their actions be governed more by prudence than by emotion. Minor interests must give way to the prime interest of all mankind, which is to ensure world peace and security.
Patience and, at times, a willingness to back down from absolute demands are required. Nations must treat each other with tolerance and show respect for different customs and views. Above all, every Government must take 'care not to stain its actions with anger or ill feeling. If that were to happen, the consequences would be unforeseeable.
Nowhere is the need for statesmanlike prudence more urgent than in East-West relations. Last year's summit meeting between President Ronald Reagan of the United States and Mikhail S. Gorbachev, General Secretary of the Soviet Communist Party, kindled new hopes for accelerated detente. The leaders of the two most powerful nations on earth had not met for six years. Such meetings are desirable every year, in the hope that if held their effectiveness would increase accordingly.
Other promising signs for progress in the field of detente and disarmament have been seen over the past year. The military build-up of the super-Powers long ago reached a stage which makes it difficult to believe that any further build-up could in itself offer them or others greater security. On the contrary, the only way to increase security seems to be by means of negotiated disarmament. Care must be taken that each and every stage reduces uncertainty. Cuts in nuclear arms arsenals would be of no avail if an uncontrolled escalation of conventional weapons were to take place at the same time. Full supervision of the enforcement of disarmament is essential for such steps to be effective.
The conclusions readied at the Stockholm Conference on confidence-building measures arouse optimism about the outcome of the third follow-up meeting at Vienna of the Conference on Security and Co-operation in Europe (CSCE). An agreement has been reached in Stockholm expanding earlier commitments obliging nations to announce their military exercises and to allow observers to attend them. Discussions between the countries of the North Atlantic Treaty Organization (NATO) and the Warsaw Pact countries at the talks on mutual and balanced force reduction in Central Europe, held at Vienna, will, it is hoped, bring some tangible results. There have been reports of a possible thaw in attitudes at the intermediate-range nuclear force talks at Geneva. We also hope that an agreement of some sort on chemical weapons will be reached in the disarmament talks under the auspices of the United Nations.
Less progress has been achieved in other spheres where attempts have been made to inspire East-West relations. The Berne human eights meeting on freedom of movement and the reunification of families ended this spring regrettably without any results. The same thing happened at the Ottawa expert meeting last year. A large gulf divides East and West on such issues, a gulf which will never be bridged unless countries cease violating the terms of the Helsinki Agreement and demonstrate greater respect for human rights.
Despite the positive developments which I have cited, many aspects remain to be considered. As a representative of an island nation in the mid-Atlantic I cannot help expressing ny concern over the enormous build-up in Soviet maritime forces and the continued military build-up on the Kola peninsula. It is crucial for the security of States in that area that this situation be changed for the better.
Little would have been achieved if the progress made in certain areas of disarmament were simply to mean another arms race at sea or, for that matter, in space. On this issue it is above all the super-Powers that need to show restraint, not by sacrificing their sons, as Zeus did in the myth that I mentioned, but precisely to prevent a situation which would cost the lives of their sons.
Elsewhere the picture is also gloomy. war still rages in Afghanistan and foreign troops continue to occupy Kampuchea. The Middle East is burning with conflicts and there is no end in sight to the civil war in Lebanon and in the war between Iran and Iraq. Streams of refugees are fleeing from these troubled regions and, as the age we live in steadily increases contact between nations, there is a growing danger that local conflicts will escalate, with terrible consequences. Such a risk row hangs over South Africa, where the Government severely violates all civilized rules in its dealings with the black population of that country.
Apartheid is a repulsive system which all civilized nations should feel motivated to oppose, but it cannot be denied either that widespread violations of
human rights take place elsewhere. What makes the system of apartheid particularly repulsive is that it is decreed by constitutional law, that the South African constitution assumes different laws to apply with regard to white and black people and, furthermore, that it assumes that one race should enjoy freedom at the expense of the other.
I should like to mention also a form of crime which the nations of the world must unite against. I am referring to international terrorism, when groups of extremists resort to criminal activities in an attempt to force people into accepting their causes. Innocent people are most often the victims of such action. The world community must adopt stricter measures in order to stop this scourge.
A serious world situation exists in more areas than in these tragic instances of military conflict and violence that I have mentioned. Malnutrition and famine, disease and the lack of education afflict a large part of the world's population. Last spring, an extraordinary session of the United Nations General Assembly dealt with the serious economic situation in Africa. Certain measures were agreed there which it is hoped will reduce the amount of suffering on that continent.
Besides direct contributions to less fortunate nations, the wealthier nations ought to take various other steps to stimulate world economic development. I should like to underline the necessity of removing trade barriers, protective tariffs and other forms of official interference, which restrict access by the developing countries to the markets of the industrialized world. At the same time domestic growth needs to be stimulated in the developing countries and they must be supported towards self-reliance by various other means.
The United Nations has an important role to play in all the fields I have mentioned, but in order for it to serve those aims it needs the support of its Members. It is simply not acceptable for nations to avoid honoring their
obligations towards the United Nations, it is intolerable for the Organization to find itself facing financial difficulties for this and other reasons.
Other improvements also are important. The United Nations role in peace-keeping work and disarmament must be strengthened. Iceland, together with the other Nordic nations, has taken initiatives which would result in progress in this field.
The United Nations must be able to perform its role more vigorously in these and other areas. The aim is to nurture the seeds which the Organization has sown and thereby help develop mature attitudes in international relations. I began this address with a quotation from classical Greek literature, which I used as an example of great understanding of the principle that the powerful must also obey certain rules if they wish to ensure peace. The United Nations is our instrument for creating such a code in the international arena. The future of mankind demands of our generation that we strengthen this instrument so that it can serve its aims in the most effective way.
I would like to conclude by citing the literature of my own nation where an understanding is also to be found of the peace-keeping role of the rule of law. In one' of the most famous of the Icelandic Sagas, the Njals Saga, it is stated that we build society by law but destroy it with lawlessness. These words reflect an understanding of the fact that if a law is broken, peace is broken as well. This applies just as much to the international scene; we build this world with justice but we destroy it with injustice.
